Citation Nr: 0423108	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  03-11 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
pension benefits in the calculated amount of $37, 437.00.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1965 to October 
1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 decision by the Providence, Rhode 
Island Department of Veterans Affairs (VA) Regional Office's 
(RO) Committee on Waivers and Compromises which denied a 
claim of entitlement to waiver of recovery of an overpayment 
of $37,437 of improved pension benefits.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify you of the further 
action required on your part.

On appeal the veteran has raised the issues of entitlement to 
service connection for a neck disorder, right shoulder 
disorder, and a scapula disorder.  As these issues are not 
currently certified or developed for appellate review, they 
are referred to the RO for appropriate action. 


REMAND

VA may grant a waiver of recovery of an overpayment of VA 
benefits where it is determined that the collection of the 
debt would be against "equity and good conscience." 38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963(a) (2003).  
The following criteria must be considered in determining 
whether recovery would be against equity and good conscience: 
(1) fault of the debtor; (2) balancing of fault of the debtor 
against VA fault; (3) whether collection of the debt would 
cause undue hardship on the debtor; (4) whether collection of 
the debt would defeat the purpose of the VA benefit; (5) 
whether waiver of the debt would result in unjust enrichment 
to the debtor; and (6) whether the debtor has changed his 
position to his detriment in relying upon the VA benefit. 38 
C.F.R. § 1.965(a) (2003).

In a November 1997 rating action, the RO granted entitlement 
to nonservice-connected pension benefits.  He was notified of 
this decision in a letter dated in November 1997 and was 
instructed of his responsibility to report any changes in 
income, dependency status, net worth increases, or change of 
address.  He was specifically notified that his pension 
benefits were based on zero income from all sources. 

In a letter dated in December 2000, the RO informed the 
veteran that it had reviewed the veteran's folder and signed 
statement on December 5, 2000 that acknowledged his receipt 
of unearned income in 1997.  The RO proposed retroactively 
terminating the veteran's award of VA pension benefits, 
effective from March 1, 1997.  The RO also provided the 
veteran with information regarding his due process rights to 
submit evidence, minimize the overpayment, request a personal 
hearing, and appoint an accredited representative.  The 
veteran failed to respond to the December 2000 notice of 
proposed termination of VA pension benefits.

As such, in a letter dated in May 2001, the RO informed the 
veteran that his award of VA pension benefits would be 
terminated due to excess income on March 1, 1997.  

In a letter dated in August 2001, the veteran submitted his 
request for waiver of overpayment due to financial hardship.  
Along with his waiver request, the veteran submitted a 
statement in support of claim (VA Form 21-4138).  
Essentially, the veteran argued that he should not be 
penalized for receipt of an unsolicited mutual fund transfer 
of funds, nor should he be responsible for paying or repaying 
a disability pension.  In his financial status report (VA 
Form 20-5655), the veteran reported "other income" in the 
amount of $11,380  from unearned interest from mutual funds 
and dividends.  He also reported assets (mutual funds) valued 
at $75,000. 

Based on this financial status report, the Committee on 
Waivers and Compromises (Committee) issued a decision dated 
in April 2002 that denied the veteran's request for waiver of 
overpayment debt.  The Committee made no finding of fraud, 
misrepresentation, or bath faith on the veteran's part in the 
creation of the debt that would preclude waiver recovery.  
However, the Committee found that there was insufficient 
evidence to show that the veteran's ability to provide for 
his family's basic needs and exceptional expenses would be 
impaired and that failure to make restitution would result in 
an unfair gain to the veteran.  The Committee decided that it 
would not be against equity and good conscience to deny the 
waiver request.  

The RO received the veteran's notice of disagreement in July 
2002.  He argued that repayment of his legal medical 
disability benefits would impoverish him and that he 
requested "a suspension of repayment pending his waiver 
appeal or hearing."  It is unclear whether the veteran 
desires a personal hearing.  Hence, the RO should clarify 
this issue.  

In response to a September 2002 request for an updated 
financial status report, the veteran reported no income and 
increased credit card debts as well as assets (mutual funds) 
valued at $19,000.  He reported that his mutual funds and 
stock values dropped due to "depression in business."  

In this case, the veteran contends that waiver is warranted 
because of financial hardship.  The Board notes that the 
veteran has not contested the creation of the debt, but has 
argued that due to financial hardship, recoupment of the 
overpayment would not be equitable.  

The veteran is unemployed and the reason for significant 
changes in reported income and valued assets is unknown.  As 
such, additional development is required prior to appellate 
review.  

Also, it appears that the RO did not consider the veteran's 
September 2002 financial status report in its April 2003 
Statement of the Case.  The RO should take appropriate action 
to obtain and consider the veteran's current financial 
information so that an equitable determination on the waiver 
issue can be made.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask that the veteran 
provide for the record a current financial 
status report listing all monthly income, 
monthly expenses, and assets.  The RO 
should request objective evidence of 
financial information to explain any 
income discrepancies.  

2.  The RO should take appropriate steps 
to contact the veteran and inquire whether 
he wants a hearing (i.e., a hearing or 
videoconference hearing before a Veterans 
Law Judge at the RO, or a hearing before a 
hearing officer at the RO), and take 
appropriate action based on the response 
received.  Any response received should be 
associated with claims folder and should 
be addressed to the extent possible, to 
include any further development, before 
the claims folder is returned to the Board 
after any indicated development and 
adjudication.  

3.  After completion of the above, the 
Committee should review the record and 
readjudicate the waiver of overpayment 
issue.  The veteran and his representative 
should be furnished an appropriate 
Supplemental Statement of the Case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, 
Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



